Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 1 of 24 PageID #: 304



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


DISH NETWORK L.L.C.,                         )
                                             )      C.A. No. 19-1262 (RGA)
               Plaintiff,                    )
                                             )
       v.                                    )
                                             )
SERVERLOGY CORPORATION,                      )
AHMAD AL SHAHMAN and DOES 2-5,               )
individually and together d/b/a East IPTV,   )
                                             )
               Defendants.                   )
                                             )

                                FIRST AMENDED COMPLAINT

       Plaintiff DISH Network L.L.C. (“DISH”) brings this suit against Defendants Serverlogy

Corporation (“Serverlogy”), Ahmad Al Shahman (“Shahman”), and Does 2-5 (“East”). Shahman

and East are individually and together d/b/a East IPTV.

                                      Nature of the Action

       1.      DISH brings this suit for direct, contributory, and vicarious copyright infringement

because Shahman and East are taking broadcasts of television channels exclusively licensed to

DISH and are unlawfully retransmitting these channels over the Internet throughout the United

States on the East IPTV service (the “East Service”) to customers who purchase East set-top boxes

and subscription renewals. Shahman and East demonstrated the willfulness of their direct copyright

infringement by continuing to transmit the channels exclusively licensed to DISH despite the filing

of this action and despite receiving numerous demands to cease.

       2.      Serverlogy’s services and computer servers were used to transmit the channels

exclusively licensed to DISH on the East Service. Serverlogy materially contributed to and is

vicariously liable for Shahman and East’s direct copyright infringement. Serverlogy received

multiple notices of infringement and knew that its services and computer servers were being used
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 2 of 24 PageID #: 305




by Shahman and East to transmit channels exclusively licensed to DISH. Serverlogy is ineligible

for the Digital Millennium Copyright Act (“DMCA”) safe harbor because it: (1) failed to appoint

an agent for receiving copyright infringement notices; (2) failed to respond expeditiously to remove,

or disable access to material that is infringing; and (3) failed to adopt and reasonably implement a

policy that provides for the termination of subscribers who are repeat infringers. Serverlogy also

permitted its services and computer servers to be used by Shahman and East to transmit the channels

exclusively licensed to DISH for more than two months after Serverlogy was served with the

Complaint in this action.

                                              Parties

       3.      Plaintiff DISH Network L.L.C. is a limited liability company organized under the

laws of the State of Colorado, with its principal place of business located at 9601 South Meridian

Blvd., Englewood, Colorado 80112.

       4.      Defendant Serverlogy Corporation is a Delaware corporation with file number

6938792.

       5.      Defendant Ahmad Al Shahman is an individual doing business as East IPTV who

transmits television channels to users of the East Service and sold and promoted the East Service

through his eastiptv.com and eastmedia.co websites. Shahman uses email addresses, including

ahmad.shm@protonmail.com,                billing@hoststore.com,             ahmad@hoststore.com,

info@dataname.com,                w.developing@gmail.com,                  billing@themepure.com,

payments@themepure.com,          customerservice@eastmedia.co,         info@eastiptv.com,        and

abrooks@ro.ru, the alias Mohammad Delaimi, and upon information and belief is residing in

Stockholm, Sweden. Serverlogy’s counsel identified Shahman as Serverlogy’s representative.

(Dkt. 19.)



                                                 2
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 3 of 24 PageID #: 306




       6.      Shahman paid for and controlled computer servers transmitting the channels

exclusively licensed to DISH on the East Service, including computer servers provided by

Servers.com, Hosting Services, and Serverlogy. Shahman registered, renewed, and managed the

eastiptv.com and eastmedia.co domains. Shahman created and managed CloudFlare accounts for

the eastiptv.com and eastmedia.co domains and websites. Shahman registered and controlled

online payment accounts with Stripe for his receipt of payments from the sale of East set-top boxes

and subscription renewals through the eastmedia.co website. Shahman also created and used the

East Facebook page, East Instagram account, and East YouTube channel to promote the East

Service.

       7.      Defendants Does 2-5 are individuals or entities doing business as East IPTV who

transmit television channels to users of the East Service and sold and promoted the East Service,

including through the eastitpv.com and eastmedia.co websites. The true names and locations of

Does 2-5 are currently unknown. Upon information and belief, Does 2-5 reside in Stockholm,

Sweden. DISH believes that discovery will identify Does 2-5 and enable DISH to amend the

complaint to list them by name.

                                     Jurisdiction and Venue

       8.      DISH asserts claims under the Copyright Act, 17 U.S.C. § 101 et seq. This Court

has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338.

       9.      Personal jurisdiction over Serverlogy is proper in this Court because Serverlogy

purposefully directed its conduct towards and purposefully availed itself of the privileges of

conducting business activities within Delaware.       Serverlogy is incorporated in the State of

Delaware, and therefore Serverlogy is subject to this Court’s personal jurisdiction.




                                                 3
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 4 of 24 PageID #: 307




        10.     Personal jurisdiction is proper against Shahman and East under Rule 4(k)(2) of the

Federal Rules of Civil Procedure. Shahman and East sell the East Service and transmit channels

exclusively licensed to DISH to users of the East Service throughout the United States (“Service

Users”) in violation of the Copyright Act. This Court’s exercise of jurisdiction over Shahman and

East is consistent with the Constitution and laws of the United States, DISH’s claims arise under

federal law, and Shahman and East are not subject to the jurisdiction of the courts of general

jurisdiction of any state.

        11.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Serverlogy

resides in this judicial district, under § 1391(b)(2) because a substantial part of the events causing

DISH’s claims occurred in this district, and under § 1391(b)(3) because Defendants are subject to

personal jurisdiction in this district. Venue is also proper in this Court under 28 U.S.C. § 1400(a)

because the case involves violations of the Copyright Act.

                                        DISH’s Copyrights

        12.     DISH is the fourth largest pay-television provider in the United States providing

copyrighted programming to millions of subscribers nationwide with satellite delivery under the

“DISH” brand and through over-the-top (“OTT”) services under the “Sling” brand whereby

programming is delivered using a public Internet infrastructure. Through its satellite and Sling

services, DISH is one of the largest providers of international television channels in the United

States offering more than 400 channels in 27 different languages.

        13.     DISH contracts for and licenses rights for the international channels distributed on

its platform from channel owners and their agents, including Al Jazeera Media Network; MBC FZ

LLC; International Media Distribution (Luxembourg) S.A.R.L.; World Span Media Consulting,

Inc., and Dream Media (collectively, the “Networks”).



                                                 4
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 5 of 24 PageID #: 308




       14.    The Networks’ Arabic-language channels include Al Arabiya; Al Hayah 1; Al

Jazeera Arabic News; Al Jazeera Mubasher; ART Cima; CBC; CBC Drama; Dream 2; Future TV;

Hekayat; LBC; LDC; MBC1; MBC Drama; MBC Kids (a/k/a MBC3); MBC Masr; and Melody

Classic (collectively, the “Protected Channels”). The Networks acquire copyrights in the works

that air on their respective channels, including by producing the works and by assignment.

       15.    DISH entered into signed, written licensing agreements with the Networks granting

DISH the exclusive right to distribute and publicly perform the Protected Channels and works that

air on the Protected Channels in the United States by means including satellite, OTT, Internet

protocol television (“IPTV”), and Internet. DISH’s exclusive rights were in effect at all relevant

times and are currently in effect. Twenty-one or more works that aired on the Protected Channels

and for which DISH holds exclusive distribution and public performance rights are registered with

the United States Copyright Office. (See Exhibit 1.) A vast number of additional, unregistered

copyrighted works in which DISH holds exclusive distribution and public performance rights also

aired on the Protected Channels. (See Exhibit 2.)

       16.    Defendants are not authorized by DISH to transmit, distribute, or publicly perform

the Protected Channels or works that air on those channels in the United States, and DISH has

received no compensation from Defendants to do so.

                           Shahman and East’s Wrongful Conduct

       17.    Shahman and East distribute, sell, and promote the East Service to Service Users.

       18.    Shahman and East promoted the East Service on the eastiptv.com website,

instructing consumers to “BUY NOW & GET ALL CHANNELS FOR ONLY $199.99 NO

CONTRACT REQUIRED” and included marks of Protected Channels.




                                               5
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 6 of 24 PageID #: 309




      19.    Shahman and East also promoted the East Service on eastiptv.com claiming they

“OFFER THE BEST AND FASTEST IP TV BOX!” allowing users to “Experience the entire

spectrum of Arabic IPTV channels programming as its happening with up-to-date news, popular

shows, sports,” including “Premium Broadcasting,” and channels that are “Maintained and

Updated.”




                                            6
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 7 of 24 PageID #: 310




       20.       Shahman and East maintain and update the Protected Channels because DISH and

Networks send notices of infringement to content delivery networks (“CDNs”) associated with the

East Service requesting that they remove the Protected Channels.             Hosting Services and

Servers.com are CDNs that forwarded the notices to Shahman and then terminated the computer

servers transmitting the Protected Channels on or about March 17, 2018 and June 8, 2018,

respectively, However, Shahman and East intentionally interfered with the takedown efforts by

transmitting the Protected Channels from different CDNs and locations, including Serverlogy.

Upon information and belief, Shahman ordered the incorporation of Serverlogy, which occurred on

June 19, 2018, so he could direct Serverlogy to disregard DISH and Network’s notices and Shahman

and East could continue transmitting the Protected Channels on the East Service without additional

interruptions.

       21.       Shahman and East use the East Service to transmit the Protected Channels over the

Internet to Service Users soon after the original authorized transmission. Shahman and East capture

live broadcast signals of the Protected Channels, transcode these signals into a format useful for

streaming over the Internet, transfer the transcoded content to one or more servers provided,

controlled, and maintained by Shahman and East, and then transmit the Protected Channels to

Service Users through OTT delivery.

       22.       Shahman and East communicated with Service Users through posts on the Facebook

page located at https://www.facebook.com/profile.php?id=100011374886935. For example, the

Facebook posts indicate they “prepared” and “added” the MBC Iraq channel to the East Service in

response to a request from a Service User living in Boston, Massachusetts.




                                                 7
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 8 of 24 PageID #: 311




       23.    Any member of the public with Internet access, including Service Users, can receive

the Protected Channels from Shahman and East by simply purchasing an East set-top box; powering

on the device; and selecting the Protected Channels.

       24.    Eastiptv.com included a “BUY NOW” link that directed consumers to a shopping

cart at the eastmedia.co website, where Shahman and East sold the East set-top box for $199.99,

with a one year subscription for accessing the channels. Service Users who want to continue to

receive the channels after the initial subscription period must purchase a one year subscription

renewal from Shahman and East for $99.

                                                8
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 9 of 24 PageID #: 312




       25.     Shahman and East have actual knowledge that the transmission of the Protected

Channels on the East Service infringes DISH’s copyrights. DISH and Networks sent at least 36

notices of infringement between January 18, 2017 and the filing of this First Amended Complaint,

demanding that East cease transmitting the Protected Channels identified in the notices, or

otherwise cease distributing, selling, and promoting the East Service in the United States. DISH

and Networks sent at least 13 additional notices to CDNs associated with the East Service

requesting that they remove the Protected Channels, and at least some of these notices were

forwarded to Shahman and East.

                                Serverlogy’s Wrongful Conduct

       26.     Serverlogy is a CDN that uses its website http://serverlogy.com (“Serverlogy.com”)

to market and sell data and website hosting solutions, including dedicated and shared cloud hosting

and “managed server hosting to make sure [its subscriber’s] servers are never down!”

       27.     Through the provision of these services, Serverlogy has knowingly contributed to,

and reaped profits from, copyright infringement committed by Shahman and East, causing great

harm to DISH. Serverlogy’s contribution to Shahman and East’s infringement is both willful and

extensive, and renders Serverlogy equally liable.

       28.     From September 11, 2018 through at least September 19, 2019, Serverlogy

deliberately refused to take reasonable measures to stop Shahman and East from using its services

and servers to infringe on DISH’s copyrights —even after Serverlogy became aware of Shahman

and East’s specific and repeated acts of infringement. DISH and Networks sent ten notices of

infringement to Serverlogy advising Serverlogy of Shahman and East’s blatant and systematic use

of Serverlogy’s services and servers to transmit, distribute, and publicly perform the Protected

Channels to Service Users. Rather than work with DISH to curb this infringement, Serverlogy



                                                9
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 10 of 24 PageID #: 313




willfully blinded itself to Shahman and East’s repeat infringement, failing to terminate their account

or take any action to remove or disable the infringing content for more than two months after

Serverlogy was served with the Complaint in this action.

       29.     Rather than stop Shahman and East’s unlawful activity, Serverlogy prioritized its

own profits over its legal obligations.

       30.     Congress created a safe harbor in the DMCA that limits the liability of service

providers for copyright infringement when their involvement is limited to, among other things,

“transmitting, routing, or providing connections for, material through a system or network

controlled or operated by or for the service provider.” 17 U.S.C. § 512(a). To benefit from the

DMCA safe harbor, along with meeting other preconditions, a service provider must: (1) have

“designated an agent to receive notifications of claimed infringement . . . by making available

through its service, including on its website in a location accessible to the public, and by providing

to the Copyright Office . . . the name, address, phone number, and electronic mail address of the

agent”; (2) “upon notification of a claimed infringement . . . responds expeditiously to remove, or

disable access to, the material that is claimed to be infringing”; and (3) demonstrate that it “has

adopted and reasonably implemented . . . a policy that provides for the termination in appropriate

circumstances of subscribers . . . who are repeat infringers.” 17 U.S.C. §§ 512(c)(1)(C); (c)(2);

(i)(1)(A). Serverlogy is ineligible for the DMCA safe harbor for failure to comply with each of

these requirements.

       31.     Serverlogy has not designated an agent to receive notifications of claimed

infringement by either making contact information for the agent available on Serverlogy.com or by

providing the contact information for the agent to the Copyright Office.




                                                 10
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 11 of 24 PageID #: 314




       32.     The same Serverlogy servers and URLs were used by Shahman and East for

infringement between September 11, 2018 and September 19, 2019, despite ten notices of

infringement identifying the IP addresses of the servers and the URLs of the Protected Channels,

establishing that Serverlogy: (1) failed to respond expeditiously to remove, or disable access to

material that is infringing; and (2) failed to adopt and reasonably implement a policy that provides

for the termination of subscribers who are repeat infringers.

       33.     Serverlogy had the right and ability to stop or limit the copyright infringement

because it could have removed or blocked access to the Protected Channels being transmitted from

its servers and eventually terminated Shahman and East’s account more than two months after

Serverlogy was served with the Complaint in this action. Serverlogy turned a blind eye to Shahman

and East’s infringement and operated its service as an attractive tool, and as a safe haven, for

Shahman and East’s infringement.

       34.     Serverlogy derived an obvious and direct financial benefit from Shahman and East’s

infringement. Serverlogy’s service and servers were used to distribute or publicly perform

thousands of copyrighted works that aired on the Protected Channels to an unknown number of

Service Users, serving as a draw for Serverlogy to attract, retain, and charge higher fees to its

subscribers. By failing to terminate the account of Shahman and East, Serverlogy obtained a direct

financial benefit from Shahman and East’s infringing activity in the form of illicit revenue that it

would not have received had it terminated Shahman and East’s account. Serverlogy decided not to

terminate Shahman and East’s account or remove or disable the Protected Channels because it

wanted to maintain the revenue that would come from the account.

       35.     The infringing activity of Shahman and East that is the subject of DISH’s secondary

infringement claims against Serverlogy occurred after Serverlogy received notice of Shahman and



                                                11
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 12 of 24 PageID #: 315




East’s infringement. Specifically, DISH seeks relief against Serverlogy for claims of infringement

that accrued from September 11, 2018 through at least September 19, 2019.

                                     CLAIMS FOR RELIEF

                                              Count I

                     Direct Copyright Infringement Under 17 U.S.C. § 501

                                   Against Shahman and East

       36.     DISH repeats and realleges the allegations in paragraphs 1-25.

       37.     DISH is a copyright owner under 17 U.S.C. § 106 because DISH holds the exclusive

rights to distribute and publicly perform in the United States, by means including satellite, OTT,

IPTV, and Internet, the programs that make up the Protected Channels.

       38.     The programs that make up the Protected Channels are original audiovisual works

fixed in a tangible medium of expression, and are therefore copyrightable subject matter. DISH’s

copyrights in programs that aired on the Protected Channels arise under laws of nations other than

the United States that are parties to copyright treaties with the United States, including the United

Arab Emirates, Qatar, Egypt, and Lebanon, where the programs were authored and first published.

Under 17 U.S.C. §§ 101, 411, the programs that make up the Protected Channels are non-United

States works and, therefore, registration with the United States Copyright Office is not a

prerequisite to filing a copyright infringement action with respect to these works.

       39.     Shahman and East directly infringe DISH’s copyrights in violation of 17 U.S.C. §

501 by distributing and publicly performing programs that make up the Protected Channels to

Service Users, including the works identified in Exhibits 1-2. The copyrighted programs were

transmitted from computer servers controlled by Shahman and East to Service Users who accessed

the programs using the East Service.



                                                12
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 13 of 24 PageID #: 316




       40.     DISH has not authorized Shahman or East to distribute or publicly perform the

programs that make up the Protected Channels in any manner.

       41.     The infringement of DISH’s rights in each program constitutes a separate and

distinct act of copyright infringement.

       42.     Shahman and East’s actions are willful, malicious, intentional, purposeful, and in

disregard of and with indifference to the rights of DISH.

       43.     Unless enjoined by the Court, Shahman and East will continue to engage in acts

causing substantial and irreparable injury to DISH that includes damage to its reputation, loss of

goodwill, and lost sales, for which there is no adequate remedy at law.

                                              Count II

         Materially Contributing to Copyright Infringement Under 17 U.S.C. § 501

                                          Against Serverlogy

       44.     DISH repeats and realleges the allegations in paragraphs 1-35 and 37-43.

       45.     DISH’s exclusive rights to distribute and publicly perform the Protected Channels

and programs that make up the Protected Channels are directly infringed by Shahman and East’s

unauthorized transmission of these programs to Service Users who access the programs using the

East Service. Shahman and East used services and computer servers provided by Serverlogy to

distribute and publicly perform the Protected Channels and programs that make up the Protected

Channels.

       46.     Serverlogy materially contributes to Shahman and East’s direct infringement of

DISH’s exclusive distribution and public performance rights. Through infringement notices,

Serverlogy had actual knowledge that the transmission of the Protected Channels and the programs

that make up the Protected Channels to Service Users infringes DISH’s exclusive distribution and



                                                 13
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 14 of 24 PageID #: 317




public performance rights, and that Serverlogy’s services and servers were being used for such

copyright infringement on a massive scale.       Serverlogy also had actual knowledge that its

subscribers, Shahman and East, engaged in such repeated and willful copyright infringement.

Serverlogy facilitated, encouraged, and materially contributed to Shahman and East’s infringement

by continuing to provide its services, servers, and the facilities necessary for Shahman and East to

commit repeated infringement.

          47.   Serverlogy had the means to withhold its assistance to Shahman and East upon

learning of the URLs and IP addresses of the servers providing access to the Protected Channels,

including removing or disabling the Protected Channels or terminating Shahman and East’s

account, but Serverlogy failed to do so for more than a year, including for more than two months

after Serverlogy was served with the Complaint in this action. Serverlogy could have timely taken

these simple measures to prevent further infringement of DISH’s exclusive rights to distribute and

publicly perform the programs that make up the Protected Channels.

          48.   By purposely ignoring and turning a blind eye to Shahman and East’s willful and

repeated infringement, Serverlogy knowingly caused and materially contributed to the unauthorized

distribution and public performance of the Protected Channels and programs that make up the

Protected Channels, in violation of DISH’s exclusive rights under the copyright laws of the United

States.

          49.   Serverlogy’s actions were willful, malicious, intentional, purposeful, and in

disregard of and with indifference to the rights of DISH.

          50.   Unless enjoined by the Court, Serverlogy will continue to engage in acts causing

substantial and irreparable injury to DISH that includes damage to its reputation, loss of goodwill,

and lost sales, for which there is no adequate remedy at law.



                                                14
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 15 of 24 PageID #: 318




                                            Count III

                  Vicarious Copyright Infringement Under 17 U.S.C. § 501

                                       Against Serverlogy

       51.     DISH repeats and realleges the allegations in paragraphs 1-35 and 37-43.

       52.     DISH’s exclusive rights to distribute and publicly perform the Protected Channels

and programs that make up the Protected Channels are directly infringed by Shahman and East’s

unauthorized transmission of these programs to Service Users who access the programs using the

East Service. Shahman and East used services and computer servers provided by Serverlogy to

distribute and publicly perform the Protected Channels and programs that make up the Protected

Channels.

       53.     Serverlogy is liable as a vicarious copyright infringer for Shahman and East’s direct

infringement of DISH’s exclusive distribution and public performance rights.

       54.     Serverlogy had the legal right and the actual ability to supervise and control the

infringing activities of Shahman and East that occurred through the use of Serverlogy’s service and

servers. Serverlogy failed to take any action to stop the infringement of DISH’s exclusive rights in

the programs that make up the Protected Channels for more than a year, including for more than

two months after Serverlogy was served with the Complaint in this action.

       55.     At all relevant times, Serverlogy had a financial interest in, and derived direct

financial benefit from, Shahman and East’s infringing use of Serverlogy’s service and servers.

Serverlogy’s service and servers were used to distribute or publicly perform thousands of

copyrighted works that aired on the Protected Channels to an unknown number of Service Users,

serving as a draw for Serverlogy to attract, retain, and charge higher fees to its subscribers. By




                                                15
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 16 of 24 PageID #: 319




failing to timely terminate the account of Shahman and East and remove or disable the Protected

Channels, Serverlogy profited from illicit revenue that it would not have received.

       56.     Serverlogy’s actions were willful, malicious, intentional, purposeful, and in

disregard of and with indifference to the rights of DISH.

       57.     Unless enjoined by the Court, Serverlogy will continue to engage in acts causing

substantial and irreparable injury to DISH that includes damage to its reputation, loss of goodwill,

and lost sales, for which there is no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, DISH prays for judgment against Defendants as follows:

       A.      For a grant of permanent injunctive relief under 17 U.S.C. § 502 restraining and

enjoining Defendants, and any of their agents, servants, employees, attorneys, or other persons

acting in active concert or participation with any of the foregoing that receives actual notice of the

order (including, without limitation, distributors and retailers of the East Service), from:

                1.     transmitting, streaming, distributing, or publicly performing in the United

States, with any East set-top box, subscription renewal, or any other device, application, service,

or process, any of the Protected Channels or any of the programming that comprises any of the

Protected Channels;

               2.      distributing, selling, providing, or promoting any product or service in the

United States, including any East set-top box or subscription renewal, that comprises the whole or

part of a network or service for the distribution or public performance of any of the Protected

Channels or any of the programming that comprises any of the Protected Channels;




                                                 16
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 17 of 24 PageID #: 320




               3.     advertising, displaying, or marketing any East set-top box, subscription

renewal, or service in connection with the Protected Channels or the programming that comprises

the Protected Channels; and

               4.     inducing or contributing to another’s conduct that falls within 1, 2, or 3

above.

         B.    For the twenty-one or more registered works, statutory damages as awarded by the

Court up to $150,000 per registered work infringed under 17 U.S.C. § 504(c), or the Defendants’

profits attributable to the infringement of those registered works under 17 U.S.C. § 504(b).

         C.    For unregistered works, an award of Defendants’ profits attributable to the

infringement of each unregistered work under 17 U.S.C. § 504(b).

         D.    For DISH’s attorneys’ fees and costs under 17 U.S.C. § 505.

         E.    For impoundment and disposition of all infringing articles under 17 U.S.C. § 503.

         F.    For an order permanently transferring each domain name that Shahman and East

used in connection with the infringement to DISH.

         G.    For pre- and post-judgment interest on all monetary relief, from the earliest date

permitted by law at the maximum rate permitted by law.

         H.    For such additional relief as the Court deems just and equitable.




                                                17
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 18 of 24 PageID #: 321




                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                   /s/ Rodger D. Smith II

OF COUNSEL:                        Rodger D. Smith II (#3778)
                                   1201 North Market Street
Stephen M. Ferguson                P.O. Box 1347
HAGAN NOLL & BOYLE, LLC            Wilmington, DE 19899
Two Memorial City Plaza            (302) 658-9200
820 Gessner, Suite 940             rsmith@mnat.com
Houston, TX 77024
(713) 343-0478 – Tel               Attorneys for Plaintiff DISH Network L.L.C.

December 13, 2019




                                     18
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 19 of 24 PageID #: 322




        EXHIBIT 1
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 20 of 24 PageID #: 323



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


DISH NETWORK L.L.C.,                           )
                                               )      Civil Action No. 19-1262 (RGA)
                Plaintiff,                     )
                                               )
       v.                                      )
                                               )
SERVERLOGY CORPORATION,                        )
AHMAD AL SHAHMAN and DOES 2-5,                 )
individually and together d/b/a East IPTV,     )
                                               )
                Defendants.                    )
                                               )

                    EXHIBIT NO. 1 TO FIRST AMENDED COMPLAINT

       Copyrighted works that aired on the Protected Channels and are registered with the United

States Copyright Office:


  Title of Work          Date of First       Protected     Registration     Effective Date of
                         Publication         Channel       Number           Registration
 News Bulletin,         December 6,      Al Jazeera       PA0002107543 January 24, 2018
 12/6/2017              2017             Arabic News
 News Bulletin,         February 26,     Al Jazeera       PA0002188010 May 29, 2019
 2/26/2019              2019             Arabic News
 Sports News,           February 26,     Al Jazeera       PA0002188012 May 29, 2019
 2/26/2019              2019             Arabic News
 The Opposite           February 26,     Al Jazeera       PA0002188008 May 29, 2019
 Direction,             2019             Arabic News
 2/26/2019
 Without Bounds,        February 27,     Al Jazeera       PA0002188006 May 29, 2019
 2/27/2019              2019             Arabic News
 Hashtag,               December 6,      Al Jazeera       PA0002107544 January 24, 2018
 12/6/2017              2017             Mubasher
 Hit Al Mawsem,         September 8,     MBC1             PA0002154603 November 6, 2018
 Season 2, Ep. #2       2018
 Sada Al Mala’eb        December 4,      MBC1             PA0002107550 January 25, 2018
 (2017), Ep. #113       2017
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 21 of 24 PageID #: 324




 Sada Al Mala’eb     December 4,      MBC1         PA0002107551 January 25, 2018
 (2017), Ep. #115    2017
 Sada Al Mala’eb     February 26,     MBC1         PA0002187998 May 29, 2019
 (2019), Ep. #430    2019
 Sada Al Mala’eb     March 22, 2019   MBC1         PA0002187986 May 29, 2019
 (2019), Ep. #454
 Takhareef, Ep. #1   September 3,     MBC1         PA0002154573 November 6, 2018
                     2018
 Ma Lam Tara (3),    February 28,     MBC1         PA0002187994 May 29, 2019
 Ep. # 2             2019
 Bab Al Hara,        December 6,      MBC Drama    PA0002107541 January 25, 2018
 (Drama Edit V2)     2017
 (4), Ep. #18
 Al Chef Hassan      December 6,      MBC Masr     PA0002107548 January 25, 2018
 (2017), Ep. #317    2017
 Al Chef Hassan      December 6,      MBC Masr     PA0002107549 January 26, 2018
 (2017), Ep. #319    2017
 Al Hekaya Ma’       March 4, 2019    MBC Masr     PA0002187989 May 29, 2019
 Amr Adib (2019),
 Ep. #36
 Tasali Ahla Alam    December 6,      MBC Kids /   PA0002107546 January 26, 2018
 (2017), Ep. #316    2017             MBC3
 Tasali Ahla Alam    February 26,     MBC Kids /   PA0002187988 May 29, 2019
 (2019), Ep. #41     2019             MBC3
 Tasali Ahla Alam    March 25, 2019   MBC Kids /   PA0002188002 May 29, 2019
 (2019), Ep. #60                      MBC3
 Yahdoth fe Masr     March 21, 2019   MBC Masr     PA0002187990 May 29, 2019
 (2019), Ep. #36




                                           2
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 22 of 24 PageID #: 325




        EXHIBIT 2
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 23 of 24 PageID #: 326



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE


DISH NETWORK L.L.C.,                             )
                                                 )      Civil Action No. 19-1262 (RGA)
                  Plaintiff,                     )
                                                 )
          v.                                     )
                                                 )
SERVERLOGY CORPORATION,                          )
AHMAD AL SHAHMAN and DOES 2-5,                   )
individually and together d/b/a East IPTV,       )
                                                 )
                  Defendants.                    )
                                                 )

                       EXHIBIT NO. 2 TO FIRST AMENDED COMPLAINT

          Examples of copyrighted works that aired on the Protected Channels and do not have

registrations pending with the United States Copyright Office:


     Title of Work 1                                                Protected Channel
    Last Hour                                                      Al Arabiya
    Panorama                                                       Al Arabiya
    Special Interviews                                             Al Arabiya
    Sports News                                                    Al Arabiya
    El Hayah el Yom                                                Al Hayah 1
    Behind The News Program                                        Al Jazeera Arabic News
    Today’s Harvest                                                Al Jazeera Arabic News
    Market Tour                                                    Al Jazeera Mubasher
    Ask                                                            Al Jazeera Mubasher
    Film Clip                                                      ART Cima
    Hona Al Asema, all episodes from June 20, 2018 to present      CBC
    Rahim, all episodes from June 20, 2018 to present              CBC Drama
    Al’easherh Mesa’a                                              Dream 2
    Interviews                                                     Future TV


1
    Includes all episodes of the identified series unless otherwise noted.
Case 1:19-cv-01262-RGA Document 38 Filed 02/21/20 Page 24 of 24 PageID #: 327




 Grimat Shaghaf                                  Hekayat
 Arabwood                                        LBC
 Lahon wou Bass                                  LDC
 Al Thaminah                                     MBC1
 Bel Aarda                                       MBC1
 Bel Mokhtasar                                   MBC1
 Essal Al Arab                                   MBC1
 Haflat Majed Al Mohandes                        MBC1
 Hamsa                                           MBC1
 Ma’aly Al Mowaten                               MBC1
 Sabah Al Khair Ya Arab                          MBC1
 Saherat Al Janoub                               MBC1
 Top Chef                                        MBC1
 Abu Al Banat                                    MBC Drama
 Banat Al Shams                                  MBC Drama
 Saherat Al Janoub                               MBC Drama
 I-Tech                                          MBC Kids / MBC3
 Sawa Fe                                         MBC Kids / MBC3
 Telescope                                       MBC Kids / MBC3
 Asa’d Allahu Masa’ akom                         MBC Masr
 Saherat Al Janoub                               MBC Masr
 El Haram                                        Melody Classic




                                     2
